DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/390,538 the examiner acknowledges the applicant's submission of the amendment dated 12/30/2020. At this point, claims 1 and 7 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
Applicant’s first argument regarding claims 1 and 7:
In amended claim 1, the current request information is a message sent from the user to the intelligent interaction system in an intelligent interaction between the intelligent interaction system and the user. In Baldwin, however, the "conversation" is a message between two users who are on a voice call via UEs and is observed by a monitoring component 104 in a background expert system 102 connected to the UEs of the two users. In other words, the current request information in the amended claim 1 is a request for a response from the user to the intelligent interaction system, while the conversation is an interaction between the two users and observed by the background expert system.
…
According to the above comments, the "current request information" in amended claim 1 is distinguished from the conversation disclosed in Baldwin. Thus, Baldwin fails to disclose "the current request information", let alone "the intention information being the user's intention reflected by the current request information on the semantic level".
Gustafson describes the acquiring user request information and user static information through the accepting of user requests and demographic information input by the user to formulate a correct response by an interaction module in paragraphs [0030] through [0032]. Baldwin also teaches the current request information along with the intention information being the user's intention reflected by the current request information on the semantic level through the observing of a conversation and determining the plans and goals of the user in paragraph [0035] of Baldwin is the intention information being the user's intention reflected by the current request information on the semantic level. The conversation that is observed of Baldwin is the current request information being a message, which contains a user's intention on the semantic level, sent by the user. Furthermore, the results component awaits a proper time to join the conversation in paragraph [0035] of Baldwin and this joining of the conversation is the intelligent interaction between the intelligent interaction system and the user. It would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Soon-Shiong, Gustafson, and Baldwin before him or her, to modify the teachings of Soon-Shiong to include the teachings of Gustafson in order to be able to acquire user request information via voice human language and thereby expand the capabilities of Soon-Shiong to determine user requests (see Gustafson paragraphs [0031]-[0032]), and to further include the teachings of Baldwin in order to “utilize natural language processing techniques to understand the communication to facilitate identification of the goal” (see Baldwin paragraph [0035]) and thereby increase the capabilities of Soon-Shiong and Gustafson to include the ability to understand a user’s intention based on natural processing techniques and increase the efficiency and capabilities of Soon-Shiong and Gustafson

Applicant’s second argument regarding claims 1 and 7:
In Baldwin, however, before determining available reservations, the analysis component 106 has determined the true intention of the two users according to the conversation, e.g., the true intention of the users is that they want to meet at a reservation roughly halfway between them at a restaurant between 6:30 and 8:00. Although there are no available reservations at the restaurant between 6:30 and 8:00, it is indeed a true intention of the users. Actually, the determining of a set of similar or user restaurants with available reservation times at 7 PM is merely to determine a recommended and alternative plan according to the traffic congestion and no available reservations instead of the original true intention of the users. In addition, the real time information of Baldwin is determined by dynamic environment information instead of static user information. Thus, Baldwin fails to disclose feature "acquiring interaction background information corresponding to the user static information to help determination of a true intention of the current request information".
Baldwin teaches through the intention of finding a restaurant reservation that is available instead of denying outright the filling of any sort of reservation. Furthermore, the location of the user for determining the traffic congestion of Baldwin is static information and is not dynamic.

Applicant’s third argument regarding claims 1 and 7:
Thirdly, in the Office Action, Examiner stated that the features "acquiring response information corresponding to the true intention of the current request information according to the intention information and the interaction background information and sending the response information to the user" are disclosed in paragraph [0035] of Baldwin. 
In amended claim 1, the response corresponding to the true intention instead of the true intention itself is sent to the user. In Baldwin, however, the available reservations at 7 PM itself is sent to the user. Thus, Baldwin fails to disclose the feature "acquiring response information corresponding to the true intention of the current request information according to the intention information and the interaction background information and sending the response information to the user".
Applicant’s argument is not persuasive because the broadest reasonable interpretation of “true intention of the user” includes any agreed upon intention which Baldwin teaches through the intention of finding a restaurant reservation that is available instead of denying outright the filling of any sort of reservation. The response of an available reservation of Baldwin is a response to a true intention of finding any available reservation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al., (US 2015/0120641 A1, hereinafter Soon-Shiong) in view of Gustafson et al., (US 2016/0300570 A1, hereinafter Gustafson) and Baldwin (US 2013/0124189 A1, hereinafter Baldwin).
Regarding claim 1:
Soon-Shiong shows:
“performing intention analysis on the current request information to acquire intention information corresponding to the current request information; acquiring interaction background information corresponding to the user static information;” (Paragraph [0063]: “FIG. 2 provides an illustrative example of an intent object 105. An intent object 105 can be a data object representing a user's state of mind or an The state of mind can further reflect aspects of a user such as a user's personality, past experiences, past environments, and past decisions. An intent object 105 is considered to be a persistent, ongoing, evolving data object that can exist beyond the occurrence of individual events or situations, changes in environmental factors, or the completion of goals or objectives related to or dependent on the intent object 105.” In paragraph [0064]: “The intent object 105 can include attributes 210 that define the intent object 105. The attributes of an intent object 105 can be considered the factors or characteristics making up the state of mind represented by the intent object 105. These attributes 210 can also be links to other intent objects sharing similar attributes. The attributes 210 can also correspond with interaction attributes of interaction spaces, allowing for an association of an intent object with an interaction space for a particular situation, event, environment, or other occurrence.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The user and demographic attributes are background and user static information. The intent object is the acquiring of intention information.)
But Soon-Shiong does not appear to explicitly recite “An intelligent interaction method, comprising: acquiring, by an intelligent interaction system, current request information from a user and user static information corresponding to the user, the current request 
However, Gustafson teaches “An intelligent interaction method, comprising: acquiring,  by an intelligent interaction system, current request information from a user and user static information corresponding to the user, ” (Paragraph [0030]: “The interaction module 122 interacts with a user 102, accepting a user's requests for an operation via the client device 120 and providing answers or results to the user 102. In some embodiments, interaction module 122 may include an intelligent user interface module to support intelligent, simplified communication with the user 102 via human language input. The intelligent user interface module enables the user 102 to present requests in human language or gesture on what the user 102 wants to perform via the client device 120.” In paragraph [0031]: “The interaction module 122 receives and processes user inputs from the user 102 to formulate a "correct" output (e.g., response to a user request) that best approximates the results the user 102 seeks to obtain.” And in paragraph [0032]: “Examples of different user inputs include, but are not limited to: voice input, text input, demographic information, transaction information, biometric information, location information, time information, sensor information, clicking and menu selection, and events, and any combination thereof. Voice input can be received from mobile devices such as mobile telephones and tablets, computers with microphones, Bluetooth headsets, automobile voice control systems, over Gustafson is the acquiring, by an intelligent interaction system, current request information from a user and user static information.)
And Baldwin teaches:
“the current request information being a message, which contains a user's intention on the semantic level, sent by the user in an intelligent interaction between the intelligent interaction system and the user; … the intention information being the user's intention reflected by the current request information on the semantic level;” (Paragraph [0035]: “Consider an example scenario, wherein two users are on a voice call via UEs (202,204) and are making dinner plans for 7 PM that evening, during their conversation. They agree that they should meet at a restaurant roughly halfway (e.g., equal drive time) between them. During their planning, the monitoring component 104 can observe their conversation, the speech recognition component can convert the voice data into text, and the analysis component 106 can utilize natural language processing schemes to understand the plans and identify the goal. Moreover, the analysis component 106 can determine additional Further, the results component 108 can wait for an appropriate time and join the conversation” – The observing of a conversation and determining the plans and goals of the user of Baldwin is the intention information being the user's intention reflected by the current request information on the semantic level. The conversation that is observed of Baldwin is the current request information being a message, which contains a user's intention on the semantic level, sent by the user. The joining of the conversation by Baldwin is intelligent interaction between the intelligent interaction system and the user.)
“acquiring interaction background information corresponding to the user static information to help determination of a true intention of the current request information;” (Paragraph [0035]: “Moreover, the analysis component 106 can determine additional information, such as, available reservation times at the restaurant being considered, real-time or historical traffic patterns between the restaurant and the users, local weather forecasts, etc. Further, the results component 108 can wait for an appropriate time and join the conversation, for example, indicating (e.g., via audio, video, text, and/or display signals) that there are no available reservations at the restaurant between 6:30 and 8:00. Furthermore, the analysis component 106 can determine, based on public data 110, that there is a traffic accident between one of the users and the restaurant, which will increase their travel time, and thus identify a set of similar or user-preferred restaurants with available reservation times at 7 PM, which are located on routes that avoid the traffic congestion and are still approximately halfway between both users.” – takes into account the location of the users of Baldwin is the acquiring interaction background information corresponding to the user static information to help determination of a true intention of the current request information. The real time information of Baldwin is the background information, and the available reservations at 7 PM of Baldwin is the true intention. The broadest reasonable interpretation of “true intention of the user” includes any agreed upon intention which Baldwin teaches through the intention of finding a restaurant reservation that is available instead of denying outright the filling of any sort of reservation. Furthermore, the location of the user for determining the traffic congestion of Baldwin is static information and is not dynamic.)
“and acquiring response information corresponding to the true intention of the current request information according to the intention information and the interaction background information and sending the response information to the user.” (Paragraph [0035]: “Moreover, the analysis component 106 can determine additional information, such as, available reservation times at the restaurant being considered, real-time or historical traffic patterns between the restaurant and the users, local weather forecasts, etc. Further, the results component 108 can wait for an appropriate time and join the conversation, for example, indicating (e.g., via audio, video, text, and/or display signals) that there are no available reservations at the restaurant between 6:30 and 8:00. Furthermore, the analysis component 106 can determine, based on public data 110, that there is a traffic accident between one of the users and the restaurant, which will increase their travel time, and thus identify a set of similar or user-preferred restaurants with available reservation times at 7 PM, which are located on routes that avoid the traffic congestion and are still approximately halfway between both users. The results component 108 can notify the users, and if one or more of the users approve, the BEX system 102 can make the reservation. Alternatively, the BEX system 102 can automatically make the reservation and then notify the users of the reservation details and/or directions to the restaurant from their respective locations.” – The notification to users of reservation and or direction details of Baldwin is the acquiring response information corresponding to the true intention of the current request information according to the intention information and the interaction background information and sending the response information to the user. the broadest reasonable interpretation of “true intention of the user” includes any agreed upon intention which Baldwin teaches through the intention of finding a restaurant reservation that is available instead of denying outright the filling of any sort of reservation. The response of an available reservation of Baldwin is a response to a true intention of finding any available reservation including that of 7 PM.)
Soon-Shiong, Gustafson, and Baldwin are analogous in the arts because Soon-Shiong, Gustafson, and Baldwin all describe determining a user state of mind during an interaction.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Soon-Shiong, Gustafson, and Baldwin before him or her, to modify the teachings of Soon-Shiong to include the teachings of Gustafson in order to be able to acquire user request information via voice human language and thereby expand the capabilities of Soon-Shiong to determine user requests (see Gustafson paragraphs [0031]-[0032]), and to further include the teachings of Baldwin in order to see Baldwin paragraph [0035]) and thereby increase the capabilities of Soon-Shiong and Gustafson to include the ability to understand a user’s intention based on natural processing techniques and increase the efficiency and capabilities of Soon-Shiong and Gustafson.

Regarding claim 2:
Soon-Shiong, Gustafson, and Baldwin teach the method of claim 1 as claimed and specified above.
And Soon-Shiong shows:
“wherein acquiring response information corresponding to the … current request information according to the intention information and the interaction background information comprises: acquiring a corresponding response identifier according to the intention information and the interaction background information;” (Paragraph [0054]: “The interaction space can be a construct defining the scope of the interactions available for a particular environment represented by the environmental interaction representation 103. In other words, the interaction space can define the nature of the interactions, and can provide a boundary as to what the possible available interactions could take place. Interactions can be considered generally to be the possible modifications or effects to intent objects based on the available inputs and outputs and also the possible output actions on a user's device in response to those changes to the intent objects. Thus, the interaction space can be a data construct bounded by the types of sensors and interfaces available to the system for input and output functions. For example, a mobile device could have a 
“and acquiring the response corresponding to the current request information according to the … intention information and the response identifier, wherein correspondence relationship among the intention information,” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” In paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The influencing of outputs based on the intent objects is the acquiring of response with a correspondence to the intention information.)
“the interaction background information and the response identifier is pre-established, and correspondence relationship among the intention information, the response identifier and the response information is pre-established.” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” In paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The use of rules for determining intent objects that affect output is the pre-establishment of response relationship.)
But Soon-Shiong does not appear to recite the “true intention” of a request.
However, Baldwin teaches the use of “true intention” of a request in paragraph [0035] by using natural language processing to determine a goal of a request as claimed and specified in claim 1 above.

Regarding claim 3:
Soon-Shiong, Gustafson, and Baldwin teach the method of claim 1 as claimed and specified above.
And Soon-Shiong shows:
“wherein acquiring response information corresponding to the … current request information according to the intention information and the interaction background information comprises: acquiring a corresponding response identifier according to the intention information and the interaction background information;” (Paragraph [0058]: “After deriving the interaction attributes, the paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on the user's device, etc.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The adjustment of the output and the selection of content for the output is the acquiring of response information.)
“and acquiring the response information corresponding to the … current request information according to the response identifier, wherein Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” In paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on the user's device, etc.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other 
But Soon-Shiong does not appear to recite the “true intention” of a request.
However, Baldwin teaches the use of “true intention” of a request in paragraph [0035] by using natural language processing to determine a goal of a request as claimed and specified in claim 1 above.

Regarding claim 4:
Soon-Shiong, Gustafson, and Baldwin teach the method of claim 1 as claimed and specified above.
But Soon-Shiong does not appear to explicitly recite “wherein acquiring interaction background information corresponding to the user static information to help determination of a true intention of the current request information comprises: classifying the user static information, and acquiring the interaction background information corresponding to the user static information based on a classification result.”
However, Baldwin teaches “wherein acquiring interaction background information corresponding to the user static information to help determination of a true intention of the current request information comprises: classifying the user static information, and acquiring the interaction background information corresponding to the user static information based on a classification result.” (Paragraph [0035]: “Moreover, the analysis component 106 can determine additional information, such as, available reservation times at the restaurant being considered, real-time or historical traffic patterns between the restaurant and the users, local weather forecasts, etc. Further, the results component 108 can wait for an appropriate time and join the conversation, for example, indicating (e.g., via audio, video, text, and/or display signals) that there are no available reservations at the restaurant between 6:30 and 8:00. Furthermore, the analysis component 106 can determine, based on public data 110, that there is a traffic accident between one of the users and the restaurant, which will increase their travel time, and thus identify a set of similar or user-preferred restaurants with available reservation times at 7 PM, which are located on routes that avoid the traffic congestion and are still approximately halfway between both users.” – The real-time or historical traffic patterns between the restaurant and the users of Baldwin is the classifying of user static information because it is classifying the user location in relation to traffic patterns, and the traffic patterns is the background information acquired based on the classified location of the user.)

Regarding claim 5:
Soon-Shiong, Gustafson, and Baldwin teach the method of claim 4 as claimed and specified above.
And Soon-Shiong shows “wherein the interaction background information comprises at least one interaction background item, each interaction background item comprises at least one type of interaction background contents.” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on the user's device, etc.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The attributes are the background information and contents.)

Regarding claim 6:
Soon-Shiong, Gustafson, and Baldwin teach the method of claim 5 as claimed and specified above.
And Soon-Shiong shows
“wherein classifying the user static information and acquiring the interaction background information corresponding to the user static information based on a classification result comprises: classifying the user static information into at least one static information category;” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on the user's device, etc.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The attributes are the background information and user static information that is classified.)
“and determining all types of interaction background contents matching the user static information according to the static information categories included in the user static information, each type of the interaction background contents being determined according to at least one of the static information categories.” Paragraph [0082]: “Attribute information can be user-provided via data gathering interfaces that a user can respond to specifically for the purposes of creating intent objects. These data gathering interfaces can include questionnaires, surveys, location-based queries, consumer feedback questionnaires, personality profile questionnaires, psychological tests, intelligence tests, etc. The data gathering interfaces can be proprietary, existing questionnaires, or use a combination of both. For example, a user can be asked to input biographical, biometric and demographic data about themselves. The user can also be asked to provide important life events, and their reaction or feelings about those events. The user can be asked to provide information about their interests (e.g., favorite music, hobbies, season of the year, sports teams, etc.). The user can be asked to take personality or psychology tests. These tests can be tests typically used in a clinical or medical setting.” – The attribute information determined by the user is matching information to the user static information.)

Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Soon-Shiong and Baldwin.
Regarding claim 7:
Gustafson shows:
“An intelligent interaction system, comprising a knowledge base, ... wherein the knowledge base is configured to store intention information, interaction background information and response information;” (Paragraph [0033]: “The execution module 124 serves or executes the user 102 requests. In one embodiment, the execution module 124 converts voice input to text and then executing the user 102 requests. When a user request is accepted by interface module 122, it can be delivered to such a resolver module for analysis, interpretation, and searching for potential answers and solutions to fulfill the user 102 request. If some answer is found, it can be given back to the user 102.” In paragraph [0045]: “The predictive module 146 is adapted to use the various inputs received from the user 102 to determine what the user 102 may request in the future. For example, the inputs received may include a calendar appointment for a performance at the theater, transaction history indicating what seats were purchased at the theater, and location information of the user 102. The predictive module 146 predicts that the user 102 is planning to visit the theater at a specific time and provides the user 102 with directions to the theater and directions to the specific seats in the theater, without the user 102 specifically requesting directions.” And in paragraph [0046]: “Database 148 stores information and data related to the user 102 and interactions between the client device 120 and the user 102. Such information includes recent information, such as history of recent dialog between the client device 120 and the user 102, including history of user inputs, history of recent selections by the user 102, such as which items were opened or explored, a list of recent user requests, and device sensor data (such as location, time, positional orientation, motion, light level, sound level, and the like). The information can also include less recent information, such as personal information and data about the user 102 (e.g., preferences, identities, accounts, addresses, and the like), information that the user 102 has collected (e.g., 
“an interaction module, … the interaction module is configured to acquire current request information from a user and user static information corresponding to the user, and send response information acquired by the response decision module to the user;” (Paragraph [0053]: “In some embodiments, the scoring module 142 further extracts other data attributes disclosed from the input, such as (without limitation) one or more of distress level, life events, engagement, state of mind, distress, purpose of contact/task, demographic data (race, age, education, accent, income, nationality, ethnicity, area code, zip code, marital status, job status, credit score, gender), or a combination thereof. In various embodiments, these other data attributes are combined with the personality type of the user 102 to determine the best response or output to provide the user 102.” – The determining of the best response output is based on the scoring module is the use of an interaction module.)
“and a response decision module … and the response decision module is configured to acquire the response information corresponding to the … current request information from the knowledge base according to the intention information and the interaction background information.” (Paragraph [0052]: “In one embodiment, paragraph [0053]: “In some embodiments, the scoring module 142 further extracts other data attributes disclosed from the input, such as (without limitation) one or more of distress level, life events, engagement, state of mind, distress, purpose of contact/task, demographic data (race, age, education, accent, income, nationality, ethnicity, area code, zip code, marital status, job status, credit score, gender), or a combination thereof. In various embodiments, these other data attributes are combined with the personality type of the user 102 to determine the best response or output to provide the user 102.” – The use of attributes and most recent inputs to determine a response if the response decision module based on intention information. The best response output to a user of Gustafson is the response corresponding to request information to a user.)
But Gustafson does not appear to explicitly recite “an intention analysis module, ... the current request information being a message, which contains a user's intention on the semantic level, sent by the user in an intelligent interaction between the intelligent 
However Soon-Shiong teaches:
“an intention analysis module, ... the intention analysis module is configured to perform intention analysis on the current request information acquired by the interaction module to acquire the intention information corresponding to the current request information from the knowledge base …;” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” In paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or paragraph [0063]: “FIG. 2 provides an illustrative example of an intent object 105. An intent object 105 can be a data object representing a user's state of mind or an aspect of a user's total state of mind. This state of mind can be a reflection of user's mood, emotional state, physical state, medical state, or a combination thereof. The state of mind can further reflect aspects of a user such as a user's personality, past experiences, past environments, and past decisions. An intent object 105 is considered to be a persistent, ongoing, evolving data object that can exist beyond the occurrence of individual events or situations, changes in environmental factors, or the completion of goals or objectives related to or dependent on the intent object 105.” In paragraph [0064]: “The intent object 105 can include attributes 210 that define the intent object 105. The attributes of an intent object 105 can be considered the factors or characteristics making up the state of mind represented by the intent object 105. These attributes 210 can also be links to other intent objects sharing similar attributes. The attributes 210 can also correspond with interaction attributes of interaction spaces, allowing for an association of an intent object with an interaction space for a particular situation, event, environment, or other occurrence.” And in paragraph [0065]: “Examples of 
“a background acquisition module … the background acquisition module is configured to acquire the interaction background information corresponding to the user static information from the knowledge base…;” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” In paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” And in paragraph [0082]: “Attribute information can be user-provided via data gathering interfaces that a user can respond to specifically for the purposes of creating intent objects. These data gathering interfaces can include questionnaires, surveys, location-based queries, consumer feedback questionnaires, personality profile questionnaires, psychological tests, intelligence tests, etc. The data gathering interfaces can be proprietary, existing questionnaires, or use a combination of both. For example, a user can be asked to input biographical, biometric and demographic data about themselves. The user can also be asked to provide important life events, and their reaction or feelings about those events. The user can be asked to provide information about their interests (e.g., favorite music, hobbies, season of the year, sports teams, etc.). The user can be asked to take personality or psychology tests. These tests can be tests typically used in a clinical or medical setting.” – The use of attribute gathering is the background acquisition module.)
And Baldwin teaches:
“the current request information being a message, which contains a user's intention on the semantic level, sent by the user in an intelligent interaction between the intelligent interaction system and the user; … the intention information being the user's intention reflected by the current request information on the semantic level;” (Paragraph [0035]: “Consider an example scenario, wherein two users are on a Further, the results component 108 can wait for an appropriate time and join the conversation”” – The observing of a conversation and determining the plans and goals of the user of Baldwin is the intention information being the user's intention reflected by the current request information on the semantic level. The conversation that is observed of Baldwin is the current request information being a message, which contains a user's intention on the semantic level, sent by the user. The joining of the conversation by Baldwin is intelligent interaction between the intelligent interaction system and the user.)
the background acquisition module is configured to acquire the interaction background information corresponding to the user static information from the knowledge base “to help determination of a true intention of the current request information;” (Paragraph [0035]: “Moreover, the analysis component 106 can determine additional information, such as, available reservation times at the restaurant being considered, real-time or historical traffic patterns between the restaurant and the users, local weather forecasts, etc. Further, the results and thus identify a set of similar or user-preferred restaurants with available reservation times at 7 PM, which are located on routes that avoid the traffic congestion and are still approximately halfway between both users.” – The determining of the identify a set of similar or user-preferred restaurants with available reservation times at 7 PM based on real time information that takes into account the location of the users of Baldwin is the acquiring interaction background information corresponding to the user static information to help determination of a true intention of the current request information. The real time information of Baldwin is the background information, and the available reservations at 7 PM of Baldwin is the true intention. The broadest reasonable interpretation of “true intention of the user” includes any agreed upon intention which Baldwin teaches through the intention of finding a restaurant reservation that is available instead of denying outright the filling of any sort of reservation. Furthermore, the location of the user for determining the traffic congestion of Baldwin is static information and is not dynamic.)
and the response decision module is configured to acquire the response information corresponding to the “true intention of” the current request information from the knowledge base according to the intention information and the interaction background information. (Paragraph [0035]: “Moreover, the analysis component between the restaurant and the users, local weather forecasts, etc. Further, the results component 108 can wait for an appropriate time and join the conversation, for example, indicating (e.g., via audio, video, text, and/or display signals) that there are no available reservations at the restaurant between 6:30 and 8:00. Furthermore, the analysis component 106 can determine, based on public data 110, that there is a traffic accident between one of the users and the restaurant, which will increase their travel time, and thus identify a set of similar or user-preferred restaurants with available reservation times at 7 PM, which are located on routes that avoid the traffic congestion and are still approximately halfway between both users.” – The determining of the identify a set of similar or user-preferred restaurants with available reservation times at 7 PM based on real time information that takes into account the location of the users of Baldwin is the acquiring interaction background information corresponding to the user static information to help determination of a true intention of the current request information. The real time information of Baldwin is the background information, and the available reservations at 7 PM of Baldwin is the true intention. The broadest reasonable interpretation of “true intention of the user” includes any agreed upon intention which Baldwin teaches through the intention of finding a restaurant reservation that is available instead of denying outright the filling of any sort of reservation. Furthermore, the location of the user for determining the traffic congestion of Baldwin
Gustafson, Soon-Shiong, and Baldwin are analogous in the arts Gustafson, Soon-Shiong, and Baldwin all describe determining a user state of mind during an interaction.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Gustafson and Soon-Shiong before him or her, to modify the teachings of Gustafson to include the teachings of Soon-Shiong in order to determine user intent “beyond the occurrence of individual events or situations, changes in environmental factors, or the completion of goals or objectives related to or dependent on the intent object” (see Soon-Shiong paragraph [0063]) and thereby increase the predictive capabilities of Gustafson to include prediction beyond the occurrence of the immediate event or situation, and to further include the teachings of Baldwin in order to “utilize natural language processing techniques to understand the communication to facilitate identification of the goal” (see Baldwin paragraph [0035]) and thereby increase the capabilities of Gustafson and Soon-Shiong to include the ability to understand a user’s intention based on natural processing techniques and increase the efficiency and capabilities of Gustafson and Soon-Shiong.

Regarding claim 8:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 7 as claimed and specified above.
And Gustafson shows “wherein the response decision module comprises: a response identifier acquisition unit configured to acquire a corresponding response identifier from the knowledge base corresponding to the current request information according to the intention information and the interaction background information; and a control unit configured to acquire the response information corresponding to … the current request Paragraph [0045]: “The predictive module 146 is adapted to use the various inputs received from the user 102 to determine what the user 102 may request in the future. For example, the inputs received may include a calendar appointment for a performance at the theater, transaction history indicating what seats were purchased at the theater, and location information of the user 102. The predictive module 146 predicts that the user 102 is planning to visit the theater at a specific time and provides the user 102 with directions to the theater and directions to the specific seats in the theater, without the user 102 specifically requesting directions.” In paragraph [0052]: “In one embodiment, the personality type of the user 102 is updated over time. The scoring module 144 analyzes and evaluates the most recent inputs from the user 102 to determine the personality type of the user 102. The updating allows the personality exhibited by the client device 120 to adapt to the user's 102 personality type, based on what the client device 120 learns about the user 102 and the interactions between the client device 120 and the user 102. Accordingly, in a relationship with the client device 120, the personality exhibited by the client device 120 is chosen to best match or complement the personality of the user 102. In an embodiment, the personality type exhibited matches the personality type of the user 102 to better achieve success with the output results.” And in paragraph [0053]: “In some embodiments, the scoring module 142 further extracts other data attributes disclosed from the input, such as (without limitation) one or more of distress level, life events, engagement, state of mind, distress, purpose of contact/task, demographic data (race, age, education, accent, income, nationality, ethnicity, area code, zip code, marital status, job status, credit score, gender), or a combination thereof. In various embodiments, these other data attributes are combined with the personality type of the user 102 to determine the best response or output to provide the user 102.” – The response to the user with predicted information is the response information from a knowledge base.)
But Gustafson does not appear to explicitly recite “wherein the knowledge base is further configured to store pre-established correspondence relationship among the intention information, the interaction background information and response identifier, and pre-established corresponding relationship among the intention information, the response identifier and the response information;” or “the true intention of” the current request.
However, Soon-Shiong teaches “wherein the knowledge base is further configured to store pre-established correspondence relationship among the intention information, the interaction background information and response identifier, and pre-established corresponding relationship among the intention information, the response identifier and the response information;” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” In paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The rules associated with intent objects that are subsequently used for determining output is the use of pre-established corresponded information with the response information. The user attributes is the background information.)
And Baldwin teaches the use of “true intention” of a request in paragraph [0035] by using natural language processing to determine a goal of a request as claimed and specified in claim 7 above.

Regarding claim 9:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 7 as claimed and specified above.
And Gustafson shows “wherein the response decision module comprises: a response identifier acquisition unit configured to acquire a corresponding response identifier from the knowledge base according to the intention information and the interaction background information; and a control unit configured to acquire the response information corresponding to the … current request information from the knowledge base according to the response identifier.” (Paragraph [0045]: “The predictive module 146 is adapted to use the various inputs received from the user 102 to determine what the user 102 may request in the future. For example, the inputs received may include a calendar appointment for a paragraph [0052]: “In one embodiment, the personality type of the user 102 is updated over time. The scoring module 144 analyzes and evaluates the most recent inputs from the user 102 to determine the personality type of the user 102. The updating allows the personality exhibited by the client device 120 to adapt to the user's 102 personality type, based on what the client device 120 learns about the user 102 and the interactions between the client device 120 and the user 102. Accordingly, in a relationship with the client device 120, the personality exhibited by the client device 120 is chosen to best match or complement the personality of the user 102. In an embodiment, the personality type exhibited matches the personality type of the user 102 to better achieve success with the output results.” And in paragraph [0053]: “In some embodiments, the scoring module 142 further extracts other data attributes disclosed from the input, such as (without limitation) one or more of distress level, life events, engagement, state of mind, distress, purpose of contact/task, demographic data (race, age, education, accent, income, nationality, ethnicity, area code, zip code, marital status, job status, credit score, gender), or a combination thereof. In various embodiments, these other data attributes are combined with the personality type of the user 102 to determine the best response or output to provide the user 102.” – The output response is the response identifier.)
But Gustafson does not appear to explicitly recite “wherein the knowledge base is further configured to store pre-established correspondence relationship among the intention information, the interaction background information and response identifier, and pre-
However, Soon-Shiong teaches “wherein the knowledge base is further configured to store pre-established correspondence relationship among the intention information, the interaction background information and response identifier, and pre-established corresponding relationship between the response identifier and the response information;” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” In paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on the user's device, etc.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual 
And Baldwin teaches the use of “true intention” of a request in paragraph [0035] by using natural language processing to determine a goal of a request as claimed and specified in claim 7 above.

Regarding claim 10:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 8 as claimed and specified above.
And Gustafson shows “wherein the response identifier is any of a response tone identifier which is classified into at least two categories from a gentle tone to a stern tone, a response pitch identifier that is classified into at least two categories from a high pitch to a low pitch, a response speed identifier which is classified into at least two categories from a low speed to a high speed, and a response volume identifier which is classified into at least two categories from a low volume to a high volume, or any combination thereof.” (Paragraph [0044]: “In various embodiments, the scoring module 144 determines or extracts communication attributes from the input (e.g., voice input and/or text input) using, for example, a linguistic algorithm. Such communication attributes include one or more of tone, tempo, pattern of speech, syntax, and grammar, and provide the scoring module 144 with more information regarding the user 102. Tone refers to the accent or inflection expressive of a mood or emotion. Tempo refers to the speed or pace at which a person speaks. Pattern of speech refers to a distinctive manner of oral expression. Syntax refers to the arrangement of words and phrases. Grammar refers to the set of rules that explain how words are used in a language. These attributes indicate the communication style of the user 102. In one 

Regarding claim 11:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 8 as claimed and specified above.
But Gustafson doesn’t appear to explicitly recite “wherein the correspondence relationship among the intention information, the interaction background information and the response identifier and the correspondence relationship among the intention information, the response identifier and the response information is pre-established through large data classification and clustering technology.”
However, Soon-Shiong teaches “wherein the correspondence relationship among the intention information, the interaction background information and the response identifier and the correspondence relationship among the intention information, the response identifier and the response information is pre-established through large data classification and clustering technology.” (Paragraph [0078]: “The intent object 105 can be created based on a clustering of the associated attributes. A number of clustering algorithms may be employed. For example, k-means or k-median clustering algorithms can be used to form clusters of collected attributes. These collected clusters can then be instantiated into an paragraph [0079]: “The intent object 105 can be created or modified based on a weighted consideration of the available intent object attributes. The attributes can be weighted based on how they relate to categories or levels of intent objects. The attribute weights can have a single value or have multiple values.” And in paragraph [0080]: “The attributes used in creating or modifying intent objects can be associated with gathered historical data about the user.” And in paragraph [0081]: “The attribute information can be gathered without explicitly requesting input from the user (other than perhaps requesting authorization from the user to gather data related to the user, so as to address privacy concerns). The data can be automatically gathered from sources such as social networks (including updates and posts created by the user and also created by others about the user), organizational memberships (e.g., customer loyalty programs, professional organizations, country club memberships, hobby or activity groups, online communities), government records (e.g., DMV records, criminal records, passport records, property ownership records, voter registration, etc.), medical records, health records, personal device data (e.g., cell phone, personal transaction cards, etc.), financial records, purchase records, credit reports, browser histories, internet search histories and any other accessible source of information related to the user. The records that are permitted to be accessed, as well as level of access to these permitted records, can be adjusted for privacy and security considerations.” – The clustering of attributes is the use of a cluster with the background information. The 

Regarding claim 12:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 7 as claimed and specified above.
But Gustafson does not appear to explicitly recite “wherein the background acquisition module is further configured to classify the user static information and acquire the interaction background information corresponding to the user static information from the knowledge base based on a classification result.”
However, Soon-Shiong teaches “wherein the background acquisition module is further configured to classify the user static information and acquire the interaction background information corresponding to the user static information from the knowledge base based on a classification result.” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” And in paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The attributes is the background and static information that is classified.)

Regarding claim 13:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 12 as claimed and specified above.
But Gustafson does not appear to explicitly recite “wherein the interaction background information comprises at least one interaction background item, each interaction background item comprises at least one type of interaction background contents.”
However, Soon-Shiong teaches “wherein the interaction background information comprises at least one interaction background item, each interaction background item comprises at least one type of interaction background contents.” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on the user's device, etc.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, conceptual maps, emotional maps, or other attributes that define the nature of intent object 105.” – The attributes is the type of background contents.)

Regarding claim 14:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 13 as claimed and specified above.
But Gustafson does not appear to explicitly recite “wherein the background acquisition module comprises: a classification unit configured to classify the user static information into at least one static information category; and an acquisition unit configured to determine all interaction background contents matching the user static information according to the static information categories included in the user static information, each of the interaction 
However, Soon-Shiong teaches:
“wherein the background acquisition module comprises: a classification unit configured to classify the user static information into at least one static information category;” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” And in paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on the user's device, etc.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal attribute, a privacy attribute, a priority attribute, a location attribute, an intent identifier, rights, contextual maps, 
“and an acquisition unit configured to determine all interaction background contents matching the user static information according to the static information categories included in the user static information, each of the interaction background contents being determined according to at least one of the static information categories.” (Paragraph [0058]: “After deriving the interaction attributes, the intent management engine 102 can modify one or more intent objects 105 stored on an intent database 104 based on these derived attributes at step 112. To modify the appropriate intent object 105, the intent management engine 102 can match the derived interaction attributes with attributes of intent objects 105. Based on the rules of the intent object 105 corresponding to the derived attributes, the intent management 102 can appropriately modify or otherwise use the intent object 105.” And in paragraph [0061]: “The modified intent objects 105 can then be used to adjust, configure, influence or otherwise affect the function of an output device at step 113. The effect on the function of the output device can include one or more of a recommendation, an adjustment of the output functions of the device, an adjustment in the selection of content to output to the device, an adjustment of the permissions associated with functions or applications of the device, a presentation of content, a modification to an image representation of the user's current environment, a presentation of augmented reality content, a modification to an augmented reality presentation on the user's device, etc.” And in paragraph [0065]: “Examples of attributes 210 of an intent object can include one or more of a user attribute, a demographic attribute, a goal 

Regarding claim 15:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 14 as claimed and specified above.
But Gustafson does not appear to explicitly recite “wherein the user static information is classified into at least one of the following static information categories: credit card service attribute, user identity information, credit card type, current billing period, total debt and the amount has been repaid; wherein the interaction background information includes at least one of the following interaction background items: credit card service attribute, current billing period, debt history status and repayment history status; wherein the credit card service attribute includes at least one of the following interaction background contents: credit card debt, new credit card application, credit line inquiry, credit card repayment and credit card cancellation; wherein the debt history status includes two interaction background contents: never and ever; and wherein the repayment history status includes at least one of the following interaction background contents: no repayment, partial repayment and interval repayment.”
However, Soon-Shiong teaches:
“wherein the user static information is classified into at least one of the following static information categories: credit card service attribute, user identity information, Paragraph [0081]: “The attribute information can be gathered without explicitly requesting input from the user (other than perhaps requesting authorization from the user to gather data related to the user, so as to address privacy concerns). The data can be automatically gathered from sources such as social networks (including updates and posts created by the user and also created by others about the user), organizational memberships (e.g., customer loyalty programs, professional organizations, country club memberships, hobby or activity groups, online communities), government records (e.g., DMV records, criminal records, passport records, property ownership records, voter registration, etc.), medical records, health records, personal device data (e.g., cell phone, personal transaction cards, etc.), financial records, purchase records, credit reports, browser histories, internet search histories and any other accessible source of information related to the user. The records that are permitted to be accessed, as well as level of access to these permitted records, can be adjusted for privacy and security considerations.” – The credit reports is the use of total debt and credit card debt.)
“wherein the interaction background information includes at least one of the following interaction background items: credit card service attribute, current billing period, debt history status and repayment history status;...wherein the debt history status includes two interaction background contents: never and ever; and wherein the repayment history status includes at least one of the following interaction Paragraph [0081]: “The attribute information can be gathered without explicitly requesting input from the user (other than perhaps requesting authorization from the user to gather data related to the user, so as to address privacy concerns). The data can be automatically gathered from sources such as social networks (including updates and posts created by the user and also created by others about the user), organizational memberships (e.g., customer loyalty programs, professional organizations, country club memberships, hobby or activity groups, online communities), government records (e.g., DMV records, criminal records, passport records, property ownership records, voter registration, etc.), medical records, health records, personal device data (e.g., cell phone, personal transaction cards, etc.), financial records, purchase records, credit reports, browser histories, internet search histories and any other accessible source of information related to the user. The records that are permitted to be accessed, as well as level of access to these permitted records, can be adjusted for privacy and security considerations.” – The credit report is the use of debt repayment history status.)

Regarding claim 16:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 7 as claimed and specified above.
But Gustafson does not appear to explicitly recite “wherein the interaction module is further configured to acquire the user static information through user input or interaction with a third party.” (Paragraph [0081]: “The attribute information can be gathered without explicitly requesting input from the user (other than perhaps requesting authorization from utomatically gathered from sources such as social networks (including updates and posts created by the user and also created by others about the user), organizational memberships (e.g., customer loyalty programs, professional organizations, country club memberships, hobby or activity groups, online communities), government records (e.g., DMV records, criminal records, passport records, property ownership records, voter registration, etc.), medical records, health records, personal device data (e.g., cell phone, personal transaction cards, etc.), financial records, purchase records, credit reports, browser histories, internet search histories and any other accessible source of information related to the user. The records that are permitted to be accessed, as well as level of access to these permitted records, can be adjusted for privacy and security considerations.” – The use of sources from the user or elsewhere is the use of static information from user input or third party.)

Regarding claim 17:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 7 as claimed and specified above.
And Gustafson shows:
“wherein the intention analysis module comprises: a matching unit configured to match text contents of the current request information with a plurality of preset semantic templates to determine a matching semantic template;” (Paragraph [0040]: “The scoring module 144 is adapted to apply one or more linguistic algorithms to user input (e.g., text and voice input) and output a personality type. In some embodiments, this can be considered a Tier II analysis. In various aspects, the paragraph [0044]: “In various embodiments, the scoring module 144 determines or extracts communication attributes from the input (e.g., voice input and/or text input) using, for example, a linguistic algorithm. Such communication attributes include one or more of tone, tempo, pattern of speech, syntax, and grammar, and provide the scoring module 144 with more information regarding the user 102. Tone refers to the accent or inflection expressive of a mood or emotion. Tempo refers to the speed or pace at which a person speaks. Pattern of speech refers to a distinctive manner of oral expression. Syntax refers to the arrangement of words and phrases. Grammar refers to the set of rules that explain how words are used in a language. These attributes indicate the communication style of the user 102. In one embodiment, the communication style of the output received by the user 102 is adapted to be similar to the communication style of the user 102. In another embodiment, the paragraph [0045]: “The predictive module 146 is adapted to use the various inputs received from the user 102 to determine what the user 102 may request in the future. For example, the inputs received may include a calendar appointment for a performance at the theater, transaction history indicating what seats were purchased at the theater, and location information of the user 102. The predictive module 146 predicts that the user 102 is planning to visit the theater at a specific time and provides the user 102 with directions to the theater and directions to the specific seats in the theater, without the user 102 specifically requesting directions.” – The matching of syntax is the use of semantic template.)
“and an intention determination unit configured to acquire the intention information corresponding to the matching semantic template, wherein corresponding relationship between the semantic templates and the intention information is pre-established and stored in the knowledge base, same intention information corresponds to one or more of the semantic templates.”” (Paragraph [0044]: “In various embodiments, the scoring module 144 determines or extracts communication attributes from the input (e.g., voice input and/or text input) using, for example, a linguistic algorithm. Such communication attributes include one or more of tone, tempo, pattern of speech, syntax, and grammar, and provide the scoring module 144 with more information regarding the user 102. Tone refers to the accent or inflection expressive of a mood or emotion. Tempo refers to the speed or pace at which a person speaks. Pattern of speech refers to a distinctive manner of oral expression. Syntax refers to the arrangement of words and phrases. Grammar paragraph [0045]: “The predictive module 146 is adapted to use the various inputs received from the user 102 to determine what the user 102 may request in the future. For example, the inputs received may include a calendar appointment for a performance at the theater, transaction history indicating what seats were purchased at the theater, and location information of the user 102. The predictive module 146 predicts that the user 102 is planning to visit the theater at a specific time and provides the user 102 with directions to the theater and directions to the specific seats in the theater, without the user 102 specifically requesting directions” and in paragraph [0046]: “Database 148 stores information and data related to the user 102 and interactions between the client device 120 and the user 102. Such information includes recent information, such as history of recent dialog between the client device 120 and the user 102, including history of user inputs, history of recent selections by the user 102, such as which items were opened or explored, a list of recent user requests, and device sensor data (such as location, time, positional orientation, motion, light level, sound level, and the like). The information can also include less recent information, such as personal information and data about the user 102 (e.g., preferences, identities, accounts, addresses, and the like), information that the user 102 has collected (e.g., bookmarks, favorites, etc.), lists of saved business entities (e.g., restaurants, hotels, 

Regarding claim 18:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 17 as claimed and specified above.
And Gustafson shows “wherein the matching unit is further configured to calculate similarity between the text contents of the current request information and the plurality of preset semantic templates, and select one semantic template having the highest similarity as the matching semantic template.” (Paragraph [0051]: “The scoring module 144, in one embodiment, uses one or more linguistic algorithms that are configured to detect keywords, terms, and phrases in the input related to personality type, and the input is scored based on the number of word hits (i.e., based on keywords, terms, phrases, etc.). The score assigned to the input is the personality type of the user 102. For example, reactions-type personalities use emotional words, opinions-types use opinion words, emotions-types use reflection words, and reactions-types use reaction words.” – The scoring module is the calculating of similarity.)

Regarding claim 19:
Gustafson, Soon-Shiong, and Baldwin teach the system of claim 17 as claimed and specified above.
And Gustafson shows “wherein the current request information is a voice message, the interaction module further comprises a text conversion unit configured to convert the current request information into a text message.” (Paragraph [0033]: “The execution module 124 serves or executes the user 102 requests. In one embodiment, the execution module 124 converts voice input to text and then performs searches based on the key words or command words in the input. In some embodiments, the execution module 124 may include a resolver module that is responsible for finding solutions and serving or executing the user 102 requests. When a user request is accepted by interface module 122, it can be delivered to such a resolver module for analysis, interpretation, and searching for potential answers and solutions to fulfill the user 102 request. If some answer is found, it can be given back to the user 102.” And in paragraph [0035]: “The execution module 124, in one embodiment, also determines which modality to provide the output to the user 102. For example, the output can be provided visually (e.g., graphic output) or by sound (e.g., voice output). The output selection bases this determination at least in part on the personality of the user 102. That is, the user 102 personality is one of the inputs or parameters to guide selection of the appropriate output modality.” – The voice input to text is the converting of request information into a text message.)

Regarding claim 20:
Gustafson, Soon-Shiong, and Baldwin
And Gustafson shows “wherein the interaction module further comprises a voice conversion unit configured to convert the response information corresponding to the … current request information into a voice message to be sent to the user.” (Paragraph [0033]: “The execution module 124 serves or executes the user 102 requests. In one embodiment, the execution module 124 converts voice input to text and then performs searches based on the key words or command words in the input. In some embodiments, the execution module 124 may include a resolver module that is responsible for finding solutions and serving or executing the user 102 requests. When a user request is accepted by interface module 122, it can be delivered to such a resolver module for analysis, interpretation, and searching for potential answers and solutions to fulfill the user 102 request. If some answer is found, it can be given back to the user 102.” And in paragraph [0035]: “The execution module 124, in one embodiment, also determines which modality to provide the output to the user 102. For example, the output can be provided visually (e.g., graphic output) or by sound (e.g., voice output). The output selection bases this determination at least in part on the personality of the user 102. That is, the user 102 personality is one of the inputs or parameters to guide selection of the appropriate output modality.” – The output by voice output is the response information as voice message.)
But Gustafson does not appear to recite the “true intention” of a request.
However, Baldwin teaches the use of “true intention” of a request in paragraph [0035] by using natural language processing to determine a goal of a request as claimed and specified in claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124